DETAILED ACTION

	Acknowledgement is made of the response filed on 5/03/2021.  Claims 1-20 are currently pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method of interfacing retail diagnostic products, each having medical testing devices associated therewith, with a remote server via a mobile device, the method comprising:
activating a camera on a mobile device including a display; 
displaying a first alignment graphic on the display;
aligning a unique product code of a medical testing device with the first alignment graphic;
in response to alignment of the unique product code with the first alignment graphic on the display, capturing an image of the unique product code;
processing the image of the unique product code against a database of instructions for using the medical testing devices associated with the retail diagnostic products;

displaying a second alignment graphic on the display;

aligning an alignment graphic and an alignment target provided on the medical testing device with the second alignment graphic; and
in response to alignment of the alignment graphic and the alignment target with the second alignment graphic on the display, capturing an image of the medical testing device; and
regarding claim 11, a system for interfacing retail diagnostic products, each having medical testing devices associated therewith, the system comprising:
a mobile device including a display and a mobile device application, wherein the mobile device application is configured to: activate a camera on the mobile device; 
display a first alignment graphic on the display;
detect an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to alignment of the unique product code with the first alignment graphic on the display, capture an image of the unique product code;
process the image of the unique product code against a database of instructions for using the medical testing devices associated with the retail diagnostic products;
select instructions associated with the unique product code, which instructions are associated with the medical testing device;
display a second alignment graphic on the display;
detect an alignment of an alignment graphic and an alignment target provided on the medical testing device with the second alignment graphic; and

Furthermore, claims 1-20 are allowable in view of the timely filing of the terminal disclaimer filed on 5/03/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 05, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876